     Case 2:18-cv-02093-JAM-EFB Document 3 Filed 08/06/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MOORISH SCIENCE TEMPLE OF                           No. 2:18-cv-2093-JAM-EFB PS
      AMERICA, MOORISH LAW SERVICES,
11    GRAND SHEIK LOVE EL, SIS.
      HOWELL EL,
12                                                        ORDER AND FINDINGS AND
                          Plaintiffs,                     RECOMMENDATIONS
13
                 v.
14
      STATE OF CALIFORNIA, YOLO
15    COUNTY, EDMUND G. BROWN,
      PATRICK BLACKLOCK,
16
                          Defendants.
17

18
             Plaintiffs seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.1 Their
19
     declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2.
20
     Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).
21
             Determining that plaintiffs may proceed in forma pauperis does not complete the required
22
     inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines that
23
     the allegation of poverty is untrue, or that the action is frivolous or malicious, fails to state a claim
24
     on which relief may be granted, or seeks monetary relief against an immune defendant. As
25
     discussed below, plaintiffs’ complaint must be dismissed for failure to state a claim.
26

27
             1
              This case, in which plaintiffs are proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
     Case 2:18-cv-02093-JAM-EFB Document 3 Filed 08/06/20 Page 2 of 4

 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint’s allegations are
 9   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
10   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
11   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
12           Under this standard, the court must accept as true the allegations of the complaint in
13   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
14   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
15   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
16   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a
17   complaint to include a short and plain statement of the claim showing that the pleader is entitled
18   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
19   which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v.
20   Gibson, 355 U.S. 41 (1957)).
21           Plaintiffs Howell EL and Love EL, who claim to be “Moorish Americans,” bring this
22   action to challenge the imposition of a fine against Howell EL for a traffic infraction. ECF No. 1.
23   The gist of their claims is that state courts lack jurisdiction to impose traffic fines on Howell EL.
24   The complaint alleges that in April 2018, Howell EL was pulled over, issued a traffic citation, and
25   directed to appear for a hearing before the Yolo County Superior Court. ECF No. 1 at 1-2, 23.
26   Plaintiffs contend that the traffic stop constituted “an unconstitutional work stoppage.” Id. at 2.
27   They further allege that Howell EL, with the assistance of Love EL, filed in state court an
28   “Affidavit of Truth,” which argued that the state court lacked jurisdiction over Howell EL
                                                          2
      Case 2:18-cv-02093-JAM-EFB Document 3 Filed 08/06/20 Page 3 of 4

 1   because she is a member of the Moorish Science Temple of America. Id. at 2, 7. The argument
 2   was apparently rejected, and Howell EL was ordered to pay a fine in the amount of $2,303.00. Id.
 3   at 2.
 4           As a threshold matter, these allegations fail to demonstrate that plaintiff Love EL has
 5   standing to assert claims against defendants. Standing is an element of subject matter
 6   jurisdiction. Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1140 (9th Cir. 2003). The
 7   requirement that a party have “standing” to bring an action is part of the case-or-controversy
 8   provision of Article III of the Constitution. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560
 9   (1992). To have standing three elements must be satisfied:
10                   First, the plaintiff must have suffered an injury in fact-an invasion of
                     a legally protected interest which is (a) concrete and particularized
11                   and (b) actual or imminent, not conjectural or hypothetical. Second,
                     there must be a causal connection between the injury and the conduct
12                   complained of-the injury has to be fairly ... trace[able] to the
                     challenged action of the defendant, and not ... th[e] result [of]
13                   independent action of some third party not before the court. Third it
                     must be likely as opposed to merely speculative that the injury will
14                   be redressed by a favorable decision.
15   Id. at 560-61 (internal citations and quotation marks omitted).
16           The complaint is devoid of any allegations reflecting that Love EL suffered an injury.
17   Instead, it only claims that he provided plaintiff Howell EL assistance in preparing a document
18   she filed in traffic court.
19           Apart from that deficiency, it appears that the complaint’s claims are barred by Heck v.
20   Humphrey, 512 U.S. 477 (1994). Under Heck, to obtain relief for “harm caused by actions whose
21   unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
22   conviction or sentence has been” reversed, expunged by, or invalidated. Id. at 486-87; see also
23   Middleton v. Santa Barbara Police Dept., 2016 WL 6902092, at *5-6 (C.D. Cal. July 11, 2016)
24   (finding claims predicated on an alleged unlawful traffic stop and lack of traffic court jurisdiction
25   barred by Heck because plaintiff traffic infraction had not been invalidated); Meiring v. City of
26   Reno, 2016 WL 1643818, at *1 (D. Nev. Apr. 26, 2016) (claim that state court lacked jurisdiction
27   over plaintiff barred by Heck).
28   /////
                                                         3
     Case 2:18-cv-02093-JAM-EFB Document 3 Filed 08/06/20 Page 4 of 4

 1           But more significantly, plaintiffs’ claims challenging Howell EL’s traffic stop and
 2   subsequent infraction as unconstitutional—claims that are predicated on her purported
 3   membership with the Moorish Science Temple of America—are plainly frivolous. See, e.g., Bey
 4   v. Municipal Court, 2012 WL 714575 (D.N.J. Mar. 5, 2012) (“Any claims or arguments raised by
 5   Plaintiff which are based on his membership in the Moorish American Nation are [by definition]
 6   frivolous.”); Bey v. White, 2017 WL 934728, at *3 (D.S.C. Feb. 14, 2017) (“If Plaintiff is
 7   attempting to assert that he is not subject to law or is personally immune from prosecution by
 8   virtue of his self-proclaimed membership in the Moorish Nation, such claims fail to state a
 9   plausible claim for relief, and in fact, are patently frivolous.”).
10           Accordingly, plaintiffs’ complaint must be dismissed for failure to state a claim. Given
11   the patent frivolity of plaintiffs’ claims, it is recommended that the dismissal be without leave to
12   amend. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987) (while the court ordinarily
13   would permit a pro se plaintiff to amend, leave to amend should not be granted where it appears
14   amendment would be futile).
15           Accordingly, it is hereby ORDERED that plaintiffs’ request for leave to proceed in forma
16   pauperis (ECF No. 2) is granted.
17           Further, it is RECOMMENDED that plaintiffs’ complaint be dismissed without leave to
18   amend, and the Clerk be directed to close the case.
19           These findings and recommendations are submitted to the United States District Judge
20   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
21   after being served with these findings and recommendations, any party may file written
22   objections with the court and serve a copy on all parties. Such a document should be captioned
23   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
24   within the specified time may waive the right to appeal the District Court’s order. Turner v.
25   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
26   DATED: August 6, 2020.
27

28
                                                          4
